UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 SILICON STORAGE TECHNOLOGY, INC. (Name of Registrant as Specified in Its Charter) RILEY INVESTMENT MANAGEMENT, LLC BRYANT R. RILEY DIALECTIC CAPITAL PARTNERS LP DIALECTIC OFFSHORE, LTD. DIALECTIC ANTITHESIS PARTNERS, LP DIALECTIC ANTITHESIS OFFSHORE, LTD. DIALECTIC CAPITAL MANAGEMENT, LLC JOHN FICHTHORN LUKE FICHTHORN LLOYD I. MILLER, III THE SST FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The SST Full Value Committee (the “Committee”), together with the other participants named herein, intends to make a preliminary filing with the Securities and Exchange Commission of a proxy statement and accompanying proxy card to be used to solicit votes against approval of the Agreement and Plan of Merger, dated as of November 13, 2009, among Technology Resources Holdings, Inc., Technology Resources Merger Sub, Inc. and Silicon Storage Technology, Inc., a California corporation (the “Company”), at a special meeting of shareholders of the Company. On January 4, 2010, the Committee issued the following press release: SST FULL VALUE COMMITTEE URGES THE BOARD OF SILICON STORAGE TECHNOLOGY TO IMMEDIATELY RECONSIDER ITS DECISION TO BE ACQUIRED BY MEMBERS OF ITS OWN MANAGEMENT TEAM AND TECHNOLOGY RESOURCES HOLDINGS. SST FULL VALUE COMMITTEE STATES IT WILL VOTE AGAINST THE PRESENT MERGER New York, NY, January 4, 2010– The SST Full Value Committee (the “Committee”) announced today that it has sent a letter to the Board of Directors (the “Board”) of Silicon Storage Technology, Inc. (Nasdaq: SSTI) (the “Company” or “SSTI”) urging the Board to immediately reconsider its decision to move forward with the acquisition of the Company by members of SSTI’s own management team in concert with Technology Resources Holdings.The Committee intends to solicit against the proposed merger and take such other action as it deems necessary to protect the interests of all shareholders if the Board determines to move forward with the merger and does not withdraw its proxy materials to solicit shareholder approval.The members of the Committee are significant shareholders of the Company and collectively own 12,548,094 shares of SSTI or approximately 13.1% of the shares outstanding as of October 31, 2009. The full text of the letter follows: BY FACSIMILE AND MAIL The Board of Directors Silicon
